UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period fromto Commission Registrant, State of Incorporation, I.R.S. Employer File Number Address and Telephone Number Identification No. 1-8809 SCANA Corporation 57-0784499 (a South Carolina corporation) 1426 Main Street, Columbia, South Carolina29201 (803) 217-9000 1-3375 South Carolina Electric & Gas Company 57-0248695 (a South Carolina corporation) 1426 Main Street, Columbia, South Carolina29201 (803) 217-9000 Indicate by check mark whether the registrants: (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrants were required to file such reports), and (2) have been subject to such filing requirements for the past 90 days. SCANA Corporation Yes x No □South Carolina Electric & GasCompany Yes x No □ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definitions of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. SCANA Corporation Large accelerated filer x Accelerated filer □ Non-accelerated filer □ South Carolina Electric & Gas Company Large accelerated filer □ Accelerated filer □ Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). SCANA Corporation Yes □ No x South Carolina Electric & Gas Company Yes □Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Description of Shares Outstanding Registrant Common Stock at October 31, 2007 SCANA Corporation Without Par Value 116,664,933 South Carolina Electric & Gas Company $4.50 Par Value 40,296,147 (a) (a)Owned beneficially and of record by SCANA Corporation. This combined Form 10-Q is separately filed by SCANA Corporation and South Carolina Electric & Gas Company. Information contained herein relating to any individual company is filed by such company on its own behalf. Each company makes no representation as to information relating to the other company. Table of Contents TABLE OF CONTENTS SEPTEMBER 30, 2007 Page Cautionary Statement Regarding Forward-Looking Information 3 PARTI. FINANCIAL INFORMATION SCANA Corporation Financial Section 4 Item 1. Financial Statements 5 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Income 7 Condensed Consolidated Statements of Cash Flows 8 Condensed Consolidated Statements of Comprehensive Income 9 Notes to Condensed Consolidated Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 27 South Carolina Electric & Gas Company Financial Section 28 Item 1. Financial Statements 29 Condensed Consolidated Balance Sheets 29 Condensed Consolidated Statements of Income 31 Condensed Consolidated Statements of Cash Flows 32 Notes to Condensed Consolidated Financial Statements 33 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 41 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4T. Controls and Procedures 46 PART II. OTHER INFORMATION 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 6. Exhibits 47 Signatures 48 Exhibit Index 49 Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION Statements included in this Quarterly Report on Form 10-Q which are not statements of historical fact are intended to be, and are hereby identified as, “forward-looking statements” for purposes of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements include, but are not limited to, statements concerning key earnings drivers, customer growth, environmental regulations and expenditures, leverage ratio, projections for pension fund contributions, financing activities, access to sources of capital, impacts of the adoption of new accounting rules, estimated construction and other expenditures and factors affecting the availability of synthetic fuel tax credits. In some cases, forward-looking statements can be identified by terminology such as “may,” “will,” “could,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “projects,” “predicts,” “potential” or “continue” or the negative of these terms or other similar terminology. Readers are cautioned that any such forward-looking statements are not guarantees of future performance and involve a number of risks and uncertainties, and that actual results could differ materially from those indicated by such forward-looking statements. Important factors that could cause actual results to differ materially from those indicated by such forward-looking statements include, but are not limited to, the following: (1)the information is of a preliminary nature and may be subject to further and/or continuing review and adjustment; (2)regulatory actions, particularly changes in rate regulation and environmental regulations; (3)current and future litigation; (4)changes in the economy, especially in areas served by subsidiaries of SCANA Corporation (SCANA); (5)the impact of competition from other energy suppliers, including competition from alternate fuels in industrial interruptible markets; (6)growth opportunities for SCANA’s regulated and diversified subsidiaries; (7)the results of financing efforts; (8)changes in SCANA’s or its subsidiaries’ accounting rules and accounting policies; (9)weather conditions, especially in areas served by SCANA’s subsidiaries; (10)payment by counterparties as and when due; (11)the results of efforts to license, site and construct facilities for baseload electric generation; (12)the availability of fuels such as coal, natural gas and enriched uranium used to produce electricity; the availability of purchased power and natural gas for distribution; the level and volatility of future market prices for such fuels and purchased power; and the ability to recover the costs for such fuels and purchased power; (13)performance of SCANA’s pension plan assets; (14)inflation; (15)compliance with regulations; and (16)the other risks and uncertainties described from time to time in the periodic reports filed by SCANA or South Carolina Electric & Gas Company (SCE&G) with theUnited States Securities and Exchange Commission (SEC). SCANA and SCE&G disclaim any obligation to update any forward-looking statements. Table of Contents SCANA CORPORATION FINANCIAL SECTION Table of Contents PARTI.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SCANA CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, Millions of dollars 2007 2006 Assets Utility Plant In Service $ 9,639 $ 9,227 Accumulated Depreciation and Amortization (2,964 ) (2,815 ) 6,675 6,412 Construction Work in Progress 338 326 Nuclear Fuel, Net of Accumulated Amortization 66 39 Acquisition Adjustments 230 230 Utility Plant, Net 7,309 7,007 Nonutility Property and Investments: Nonutility property, net of accumulated depreciation of $81 and $70 124 132 Assets held in trust, net-nuclear decommissioning 61 56 Other investments 88 88 Nonutility Property and Investments, Net 273 276 Current Assets: Cash and cash equivalents 127 201 Receivables, net of allowance for uncollectible accounts of $11 and $14 470 655 Receivables - affiliated companies 31 32 Inventories (at average cost): Fuel 296 300 Materials and supplies 102 93 Emission allowances 38 22 Prepayments and other 27 39 Deferred income taxes 23 34 Total Current Assets 1,114 1,376 Deferred Debits and Other Assets: Pension asset, net 228 200 Emission allowances - 27 Regulatory assets 776 792 Other 114 139 Total Deferred Debits and Other Assets 1,118 1,158 Total $ 9,814 $ 9,817 Table of Contents September 30, December 31, Millions of dollars 2007 2006 Capitalization and Liabilities Shareholders’ Investment: Common equity $ 2,930 $ 2,846 Preferred stock (Not subject to purchase or sinking funds) 106 106 Total Shareholders’ Investment 3,036 2,952 Preferred Stock, net (Subject to purchase or sinking funds) 7 8 Long-Term Debt, net 2,956 3,067 Total Capitalization 5,999 6,027 Current Liabilities: Short-term borrowings 570 487 Current portion of long-term debt 118 43 Accounts payable 249 414 Accounts payable - affiliated companies 30 27 Customer deposits and customer prepayments 80 85 Taxes accrued 117 121 Interest accrued 49 51 Dividends declared 54 51 Other 103 126 Total Current Liabilities 1,370 1,405 Deferred Credits and Other Liabilities: Deferred income taxes, net 967 947 Deferred investment tax credits 104 120 Asset retirement obligations 304 292 Postretirement benefits 194 194 Regulatory liabilities 759 714 Other 117 118 Total Deferred Credits and Other Liabilities 2,445 2,385 Commitments and Contingencies (Note 5) - - Total $ 9,814 $ 9,817 See Notes to Condensed Consolidated Financial Statements. Table of Contents SCANA CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Millions of dollars, except per share amounts 2007 2006 2007 2006 Operating Revenues: Electric $ 602 $ 584 $ 1,515 $ 1,444 Gas - regulated 146 185 773 914 Gas - nonregulated 331 293 1,161 1,037 Total Operating Revenues 1,079 1,062 3,449 3,395 Operating Expenses: Fuel used in electric generation 209 200 518 464 Purchased power 9 7 27 19 Gas purchased for resale 399 410 1,573 1,624 Other operation and maintenance 156 153 490 460 Depreciation and amortization 76 98 253 251 Other taxes 41 38 120 114 Total Operating Expenses 890 906 2,981 2,932 Operating Income 189 156 468 463 Other Income (Expense): Other income 18 48 65 120 Other expenses (14 ) (32 ) (39 ) (76 ) Interest charges, net of allowance for borrowed funds used during construction of $4, $2, $9 and $5 (51 ) (52 ) (156 ) (159 ) Gain on sale of assets 1 - 2 - Preferred dividends of subsidiary (2 ) (2 ) (6 ) (6 ) Allowance for equity funds used during construction 1 - 2 - Total Other Expense (47 ) (38 ) (132 ) (121 ) Income Before Income Tax Expense, Losses from Equity Method Investments and Cumulative Effect of Accounting Change 142 118 336 342 Income Tax Expense 46 25 93 93 Income Before Losses from Equity Method Investments and Cumulative Effect of Accounting Change 96 93 243 249 Losses from Equity Method Investments (4 ) (4 ) (11 ) (11 ) Cumulative Effect of Accounting Change, net of taxes - - - 6 Net Income $ 92 $ 89 $ 232 $ 244 Basic and Diluted Earnings Per Share of Common Stock: Before Cumulative Effect of Accounting Change $ .79 $ .76 $ 1.99 $ 2.06 Cumulative Effect of Accounting Change, net of taxes - - - .05 Basic and Diluted Earnings Per Share $ .79 $ .76 $ 1.99 $ 2.11 Weighted Average Shares Outstanding (millions) 116.7 116.1 116.7 115.5 See Notes to Condensed Consolidated Financial Statements. Table of Contents SCANA CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, Millions of dollars 2007 2006 Cash Flows From Operating Activities: Net income $ 232 $ 244 Adjustments to reconcile net income to net cash provided from operating activities: Cumulative effect of accounting change, net of taxes - (6 ) Excess losses, net of distributions from equity method investments 13 11 Depreciation and amortization 258 255 Amortization of nuclear fuel 14 14 Hedging activities 9 (15 ) Allowance for equity funds used during construction (2 ) - Carrying cost recovery (4 ) (5 ) Gain on sale of assets (2 ) - Cash provided (used) by changes in certain assets and liabilities: Receivables, net 186 385 Inventories (37 ) (51 ) Prepayments and other 12 (6 ) Pension asset (28 ) (10 ) Other regulatory assets 3 (49 ) Deferred income taxes, net 31 (8 ) Regulatory liabilities 21 26 Postretirement benefits 4 7 Accounts payable (133 ) (247 ) Taxes accrued (4 ) 12 Interest accrued (2 ) (3 ) Changes in fuel adjustment clauses (30 ) 19 Changes in other assets 20 13 Changes in other liabilities (26 ) 21 Net Cash Provided From Operating Activities 535 607 Cash Flows From Investing Activities: Utility property additions and construction expenditures (489 ) (311 ) Proceeds from sale of assets 2 18 Nonutility property additions (3 ) (27 ) Investments (9 ) (21 ) Net Cash Used For Investing Activities (499 ) (341 ) Cash Flows From Financing Activities: Proceeds from issuance of debt - 132 Proceeds from issuance of common stock 6 60 Redemption/repurchase of equity securities (9 ) - Repayment of debt (33 ) (148 ) Dividends (157 ) (148 ) Short-term borrowings, net 83 (123 ) Net Cash Used For Financing Activities (110 ) (227 ) Net Increase (Decrease) In Cash and Cash Equivalents (74 ) 39 Cash and Cash Equivalents, January 1 201 62 Cash and Cash Equivalents, September 30 $ 127 $ 101 Supplemental Cash Flow Information: Cash paid for - Interest (net of capitalized interest of $9 and $5) $ 133 $ 162 - Income taxes 46 67 Noncash Investing and Financing Activities: Accrued construction expenditures 34 16 See Notes to Condensed Consolidated Financial Statements. Table of Contents SCANA CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Millions of dollars 2007 2006 2007 2006 Net Income $ 92 $ 89 $ 232 $ 244 Other Comprehensive Income, net of tax: Unrealized gains (losses) on hedging activities: Unrealized holding gains (losses) arising during period (9 ) (16 ) (8 ) (36 ) Reclassification adjustment for losses included in net income 4 4 15 21 Deferred cost of employee benefit plans, net of taxes 1 - 1 - Total Comprehensive Income (1) $ 88 $ 77 $ 240 $ 229 (1) Accumulated other comprehensive loss totaled $20.8 million as of September 30, 2007 and $28.9 million as of December 31, 2006. See Notes to Condensed Consolidated Financial Statements. Table of Contents SCANA CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (Unaudited) The following notes should be read in conjunction with the Notes to Consolidated Financial Statements appearing in SCANA Corporation’s (SCANA and, together with its consolidated subsidiaries, the Company) Annual Report on Form 10-K for the year ended December 31, 2006. These are interim financial statements, and due to the seasonality of the Company’s business and matters that may occur during the rest of the year, the amounts reported in the Condensed Consolidated Statements of Income are not necessarily indicative of amounts expected for the full year. In the opinion of management, the information furnished herein reflects all adjustments, all of a normal recurring nature, which are necessary for a fair statement of the results for the interim periods reported. 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A.Basis of Accounting The Company accounts for its regulated utility operations, assets and liabilities in accordance with the provisions of Statement of Financial Accounting Standards (SFAS) 71, “Accounting for the Effects of Certain Types of Regulation.”
